DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 9-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al (US 2012/0093474 A1).  Cox teaches a cabling system (12, Fig. 1) for a multi-dwelling unit (10) having a plurality of floors (22, 24, 26, 28), the cabling system comprising:
a plurality of fiber distribution devices (29) disposed within the multi-dwelling unit (10), each of the fiber distribution devices (29) being disposed at a different floor (24, 26, 28) of the multi-dwelling unit (10), the fiber distribution devices (29) being daisy-chained together in a vertical chain (see Fig. 1, from the first floor each 29 connects to the next, P0048), each of the 
a feeder line (14) routed to the input location (at 16) of a first of the fiber distribution devices (29) in the chain (Fig. 1, P0048-0050);
further comprising a plurality of patch cords (parts of 14 extending from one 29 to the next one on the next level) that optically couple the fiber distribution devices (29) in the chain (Fig. 1, P0048-0050), each of the patch cords (part of 14) extending from the input location (at 16) of a respective one of the fiber distribution devices (29) to the first output location (at 16) of a respective another of the fiber distribution devices (29) in the chain (Fig. 1, P0048-0050);
wherein a fiber distribution hub (20) is disposed within the multi-dwelling unit 10); and the feeder line (14) extends between the fiber distribution hub (20) and the input location of the first fiber distribution device (29) (Fig. 1, P0048);
wherein the respective second output location (at 46/48) of each fiber distribution device (29) is formed by a respective stub cable (44) extending outwardly from the respective closure (29) (P0050);

wherein the second output location (at 46/48) of a first of the fiber distribution devices (29) includes a single-fiber connector (single fiber connectors are at the connection of 46 to 48, P0050);
wherein the second output location (at 46/48) of a first of the fiber distribution devices (29) includes a multi-fiber connector (multi-fiber connectors are at the connection of 44 to 46, P0050);
wherein the input location (at 16) of each fiber distribution device (29) includes a respective first multi-fiber optical connector (32) and the first output location (32 of the next 29) of each fiber distribution device (29) includes a respective second multi-fiber optical connector (each 32 is a multi-fiber connector, P0047);
wherein the plurality of fiber distribution devices (29) includes five fiber distribution devices (three shown, but any number of levels can be present, P0047);
wherein the input location, first output location, and second output location are defined by non-hardened components (no connectors or access points are hardened, entire disclosure); and
wherein the closures (29) each include a rigid housing (114/214) (P0075,0077).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cox.
Cox teaches the cabling system previously discussed, but does not state the multi-fiber connectors each define twelve positions in a row.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try using multi-fiber .

	
Allowable Subject Matter
Claims 4-8, 16, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious the cabling system with the claimed fiber distribution devices and feeder line in combination with either:
wherein the input location of each fiber distribution device is formed by a respective stub cable extending outwardly from the respective closure, or
wherein the input location of each fiber distribution device includes a respective first multi-fiber optical connector and the first output location of each fiber distribution device 
wherein, for each fiber distribution device, the input location is defined by a first stub cable, the first output location is defined by a second stub cable, the third output location is defined by a third stub cable, and the closure covers a transition region where the fiber lines are broken out between the first, second, and third stub cables,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach cabling system for multi-dwelling units with fiber distribution devices on each floor:
US 6522814		US 2010/0142888	US 2011/0158598	US 2011/0293277
US 2014/0064731

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883